Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered January 4, 1990, which dismissed a petition seeking a forfeiture of a motorcycle seized from the respondent at the time of his arrest for possession of a controlled substance, unanimously reversed, on the law and the facts, the petition reinstated and forfeiture granted, without costs.
The respondent was arrested on August 1, 1989 in Queens, New York just after he had purchased cocaine from a street vendor. The transaction was seen by a police officer who radioed the information to another officer. Respondent was then arrested. A vial of cocaine was discovered on the person of the respondent. On facts similar to those here, where a vehicle has been used to transport a person away from the scene of a purchase of narcotics, this court has stated that the vehicle should be forfeited. (Administrative Code of City of New York § 14-140 [e] [1]; Property Clerk of N. Y. City Police Dept. v Negron, 157 AD2d 602 [1990]; Property Clerk of N. Y. City Police Dept. v Aponte, 158 AD2d 431 [1990]; Property Clerk of N. Y. City Police Dept. v Fanning, 162 AD2d 282 [1990].)
Accordingly, we reverse. Concur — Sullivan, J. P., Rosenberger, Ross, Asch and Smith, JJ.